DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 (and Claims 2–13 based on their dependence, and Claim 14 based on reciting the same feature), the feature “a first optical compensation unit including a medium having a small refractive index in a thickness direction” is unclear.  In particular, the term “small” is relative, but no reference is provided for comparison.  The specification (paragraph [0063] as filed; paragraph [0117] as published) suggests that the term “small” may be relative to the in-plane refractive index, meaning that the refractive index in the thickness direction is less than the refractive index in an in-plane direction.  This is the interpretation that will be used for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1–5, 8, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-37025 A (cited in Applicant’s August 31, 2020, IDS, references herein will be made to the translation provided by Applicant with the IDS, “Saito”).
	Regarding Claim 1, Saito would have rendered obvious, based on an understanding of the reference and its teachings/suggestions from the provided machine translation (e.g., Figs. 3–7 and their corresponding description) a liquid crystal display apparatus 15 comprising: a vertical alignment liquid crystal panel 15c; a first optical compensation unit 15a including a medium having a small refractive index in a thickness direction (paragraphs [0071]–[0072] teach a negative C-plate with nx=ny>nz, satisfying the condition “small refractive index” as understood with respect to the §112 rejection above), and being arranged with being tilted from a state parallel to the liquid crystal panel (paragraph [0077]), at a position at which light having passed through the liquid crystal panel or not having passed through the liquid crystal panel enters (e.g., Figs. 3, 4, and 7); and a second optical compensation unit 15e having refractive index aeolotropy (anisotropy) at least in an in-plane direction (paragraphs [0073]–[0074], suggesting a biaxial plate or an A-plate, with either nx>ny=nz, or nx>ny>nz, illustrating aeolotropy at least in the in-plane or xy direction), and being arranged at a position at 
	Regarding Claim 2, Saito would have rendered obvious wherein a polarization element 15b arranged between a light source 12 (e.g., Fig. 1 showing the overall system) and the liquid crystal panel on an optical path from the light source is included, and when a polarization direction of incident light from the polarization element to a side of the liquid crystal panel is regarded as an incident polarization direction, the second optical compensation unit 15e is arranged in such a manner that a direction of a slow axis is substantially parallel to the incident polarization direction (paragraphs [0083]–[0089] suggest compensating phase differences introduced by the liquid crystal layer be adjusting the relationship between the polarization direction of incident light, 151b, and the rotation angle of the second optical compensation unit 15e, and it would have been obvious to one of ordinary skill in the art at the time of effective filing to adjust the relationship between these elements, as suggested by Saito, as a matter of design choice, including the claimed configuration, in particular where Applicant has not disclosed that the claimed configuration is for a particular unobvious purpose, produces an unexpected significant result, or is otherwise critical, and it appears prima facie that the device would possess utility using another configuration). 
	Regarding Claim 3, Saito would have rendered obvious wherein the first optical compensation unit is arranged with being tilted in a same direction as a tilt direction of a liquid crystal of the liquid crystal panel from a state parallel to the liquid crystal panel (e.g., paragraph [0077]).
Regarding Claim 4, Saito would have rendered obvious wherein a tilt angle of the first optical compensation unit from the parallel state is set to an angle equal to or less than a pre-tilt angle of the liquid crystal panel (paragraph [0077]). 
	Regarding Claim 5, Saito would have rendered obvious wherein the first and second optical compensation units are arranged in such a manner that light having passed through the liquid crystal panel passes through the first optical compensation unit and the second optical compensation unit in this order (e.g., Fig. 3).
	Regarding Claim 8, Saito would have rendered obvious wherein the first optical compensation unit and the second optical compensation unit are formed as separate optical compensating plates (e.g., Figs. 3, 4, and 7).
	Regarding Claim 9, Saito would have rendered obvious wherein the second optical compensation unit is arranged parallel to the liquid crystal panel (e.g., Figs. 3, 4, and 7). 
	Regarding Claim 12, Saito would have rendered obvious wherein a rotation adjustment mechanism configured to adjust a rotation angle of the second optical compensation unit about an axis substantially parallel to either a thickness direction of the second optical compensation unit or a thickness direction of the liquid crystal panel is included (e.g., Fig. 4, illustrating rotation along axis 82, suggesting a mechanism for performing the rotation adjustment). 

	Regarding Claim 14, Saito would have rendered obvious (e.g., Figs. 1 and 3–7 and their corresponding description) a display method for performing image display by projecting light from a light source 12 via: a vertical alignment liquid crystal panel 15c; a .

Claims 6, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of U.S. Patent Application Publication No. 2016/0054500 to Koike.
	Regarding Claim 6, Saito suggests a rod-shaped liquid crystal compound, a uniaxially stretched polymer such as polycarbonate, or a stretched cellulose ester for the second optical compensation film 15e (paragraphs [0073]–[0074]), and thus does not explicitly disclose wherein the second optical compensation unit includes inorganic material. 

	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Saito such that the second optical compensation unit includes inorganic material, as suggested by Koike, in order to achieve improved light and heat resistance.
	Regarding Claim 7, the combination of Saito and Koike would have rendered obvious wherein, when axes orthogonal to each other in an in-plane direction are defined as an x-axis and a y-axis, and an axis parallel to a thickness direction is defined as a z-axis, in the second optical compensation unit, a refractive index in an x-axis direction becomes largest, and refractive indices in a y-axis direction and a z-axis direction are different (e.g., paragraph [0074] of Saito).
	Regarding Claim 11, the combination of Saito and Koike would have rendered obvious wherein the liquid crystal panel is a reflective liquid crystal panel (where Saito illustrates a transmissive LC panel, e.g., Fig. 3, but Koike illustrates a similar projection device using a reflective panel 41, and selecting between known configurations useful for similar purposes would have been obvious, e.g., MPEP § 2144.06 and 2144.07), a polarization element (15b of Saito; 42 of Koike) arranged between a light source (12 of Saito; “incident light” of Koike) and the liquid crystal panel on an optical path from the light source is included, and the first and second optical compensation units are arranged between the polarization element and the liquid crystal panel (Fig. 3 of Saito). 
Regarding Claim 13, the combination of Saito and Koike would have rendered obvious wherein the medium included in the first optical compensation unit has a multi-layer film structure including inorganic material (e.g., paragraphs [0108–[0109] of Koike, for improved light and heat resistance, and to facilitate manufacture). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of JP 2009-25541 A (cited in Applicant’s August 31, 2020, IDS, references herein will be made to the translation provided by Applicant with the IDS, “Tateno”).
	Regarding Claim 10, Saito does not explicitly disclose wherein the first optical compensation unit and the second optical compensation unit are formed as an integrated optical compensating plate (where Saito illustrates them as separate components, though forming them integrally may have been obvious as a matter of design choice, e.g., MPEP § 2144.04 (V)). 
	Tateno discloses an optical compensation method for a projector, and teaches forming an optical compensation element 15a (similar to 15a of Saito) integrally with optical anisotropic layer 513 (similar to 15e of Saito, also inclined corresponding to a pretilt of liquid crystals) (e.g., paragraph [0084]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Saito such that the first optical compensation unit and the second optical compensation unit are formed as an integrated optical compensating plate, as suggested by Tateno, to simplify manufacture and reduce thickness of the device; and also where forming separate components integrally may be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN CROCKETT/Primary Examiner, Art Unit 2871